Citation Nr: 0822804	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1969, including combat service in Vietnam, and his 
decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection for 
PTSD and assigned a 10 percent evaluation, effective May 6, 
2004.  

The record shows that after receiving notice of the November 
2005 rating decision, in December 2005, he filed a Notice of 
Disagreement challenging the 10 percent evaluation.  Prior to 
issuing him a Statement of the Case, in an October 2006 
rating decision, the RO raised the evaluation of the 
veteran's PTSD to 30 percent, effective May 11, 2005, but 
determined that the initial grant of service connection was 
clearly and unmistakably erroneous in assigning May 6, 2004, 
as the effective date of service connection because the 
veteran was not initially diagnosed as having PTSD until May 
11, 2005.  Although the record shows that the veteran was 
diagnosed as having PTSD on November 12, 2004, to date, he 
has not challenged the RO's decision to assign May 11, 2005, 
as the effective date of service connection.  Thus, the Board 
has identified the issue as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements, the veteran has reported that his PTSD had 
worsened since the most recent examination, which was 
conducted in March 2006.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent, and severity of his PTSD.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

As the case must be remanded, copies of any recent treatment 
records from the Nashville, Tennessee, VA treatment facility 
should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of any 
recent treatment records from the 
Nashville, Tennessee, VA Medical 
Center, dated since February 2007.

2.  Then, scheduled the veteran for a 
VA psychiatric examination to determine 
the extent and severity of his PTSD.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner must provide a 
complete rationale for all findings and 
conclusions in a legible report.

3.  Finally, reconsider the veteran's 
appeal.  If the benefit sought on 
appeal is not granted, the RO must 
issue a supplemental statement of the 
case and the veteran should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

